UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-4080


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

WILLIAM WALDEN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:12-cr-00135-BR-1)


Submitted:   July 16, 2013                  Decided:   July 25, 2013


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


C. Burell Shella, SHELLA HARRIS & AUS P.C., Durham, North
Carolina, for Appellant.     Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William Walden seeks to appeal the criminal judgment

entered      on   January         16,    2013,        following      his    guilty    plea   to

possession with intent to distribute twenty-eight grams or more

of cocaine base, in violation of 21 U.S.C.A. § 841(a) (West 1999

&    Supp.    2013),        and     possession         of    a     sawed    off   shotgun    in

furtherance       of    a    drug       trafficking         crime,    in   violation    of   18

U.S.C. § 924(c)(1) (2006).                  The Government has moved to dismiss

the appeal as untimely.                   We grant the Government’s motion and

dismiss the appeal.

              In criminal cases, a defendant must file his notice of

appeal within fourteen days after the entry of judgment.                                    Fed.

R. App. P. 4(b)(1)(A)(i).                    With or without a motion, upon a

showing of excusable neglect or good cause, the district court

may grant an extension of up to thirty days to file a notice of

appeal.      Fed. R. App. P. 4(b)(4); United States v. Reyes, 759
F.2d 351,      353    (4th       Cir.    1985).            Appeal       periods    are    not

jurisdictional          in    criminal       cases,          but     are    court-prescribed

“claims-processing            rules”       that       do     not     affect    this    court’s

subject matter jurisdiction.                  See Rice v. Rivera, 617 F.3d 802,

810 (4th Cir. 2010) (stating that non-statutory claim-processing

rules are not jurisdictional); United States v. Urutyan, 564
F.3d 679, 685 (4th Cir. 2009) (“[T]he non-statutory time limits

in     Appellate        Rule        4(b)     do        not       affect     subject     matter

                                                  2
jurisdiction.”).          However,     we       may   still    enforce    the    appeal

period when the Rule 4(b) time bar is invoked by the Government

or   sua   sponte   when    judicial        resources     or    administration      are

implicated    or    the     delay      in       noting   the     appeal    has     been

inordinate.     United States v. Mitchell, 518 F.3d 740, 744, 750

(10th Cir. 2008).

            The district court entered the criminal judgment on

January 16, 2013.      Walden filed his notice of appeal on February

3, 2013, four days beyond the appeal period, and he failed to

obtain an extension of the appeal period.                     Accordingly, we grant

the Government’s motion to dismiss and dismiss the appeal.                           We

deny as moot the Government’s motion to dismiss the appeal based

on the appeal waiver in Walden’s plea agreement.                          We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the    materials        before    this    court    and

argument would not aid the decisional process.



                                                                            DISMISSED




                                            3